956 F.2d 1169
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carmelita De Vera VIRAY, Plaintiff-Appellant,v.Louis V. SULLIVAN, Secretary, HHS, Defendant-Appellee.
No. 90-55543.
United States Court of Appeals, Ninth Circuit.
Submitted March 3, 1992.*Decided March 9, 1992.

Before HUG, PREGERSON and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Carmelita De Vera Viray appeals the district court's grant of summary judgment upholding the administrative law judge's ("ALJ") denial of supplemental security income.   We have jurisdiction under 28 U.S.C. § 1291.   We affirm.


3
Viray alleges that she has been unable to work since July 1983 due to chest pains, breathing difficulties, and headaches.   At the administrative hearing a vocational expert testified that Viray could perform more than 800 occupations.   Medical and psychiatric evidence supported the vocational expert's testimony.   There was evidence that Viray had completed a vocational program without difficulty.   Additionally, Viray testified to a full schedule of daily activities.


4
We review a grant of summary judgment  de novo.   Young v. Sullivan, 911 F.2d 180, 183 (9th Cir.1990).   We must affirm the Secretary's denial of supplemental security income "if it is based on proper legal standards and is supported by substantial evidence in the record."   Villa v. Heckler, 797 F.2d 794, 796 (9th Cir.1986).


5
The ALJ applied the correct legal standards in evaluating the evidence.   The vocational expert's testimony, the medical evidence, and Viray's testimony about her daily activities provide substantial evidence to support the ALJ's decision.


6
AFFIRMED.



*
 The panel unanimously found this case suitable for decision without oral argument.   Fed.R.App.P. 34 (a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3